                                            Case 3:18-cv-07393-JSC Document 174 Filed 03/02/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        INTERNATIONAL SWIMMING                            Case No. 18-cv-07394-JSC
                                            LEAGUE, LTD,
                                   8                                                          Case No. 18-cv-07393-JSC
                                                         Plaintiff,
                                   9                                                          ORDER RE: FINA EXECUTIVE
                                                   v.                                         MEMBERS’ DEPOSITIONS
                                  10
                                            FÉDÉRATION INTERNATIONALE DE
                                  11        NATATION,
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                            THOMAS A. SHIELDS, et al.,
                                  13
                                                         Plaintiff,
                                  14
                                                   v.
                                  15
                                            FÉDÉRATION INTERNATIONALE DE
                                  16        NATATION,
                                  17                     Defendant.
                                  18
                                                Before the Court is Plaintiffs’ request, filed in connection with the parties’ February 19,
                                  19
                                       2021 Joint Case Management Statement, to increase the number of depositions they may take and
                                  20
                                       to depose FINA Executive members Husain Al Musallam and Sam Ramsamy. (Dkt. No. 252-6 at
                                  21
                                       3-4.) After carefully considering the parties’ submission, the Court rules as set forth below.
                                  22
                                       I.       Plaintiffs’ Request
                                  23
                                                After Plaintiffs take the upcoming depositions of Messrs. Marculescu, Buckner, and Bach,
                                  24
                                       Plaintiffs will have taken 8 depositions; once FINA provides dates for the availability of Messrs.
                                  25
                                       Maglione and Barelli, this “add[s] up to 10 depositions.” (Id. at 4.) Plaintiffs argue that they
                                  26
                                       require the deposition testimony of Messrs. Al Musallam and Ramsamy because they are “key
                                  27
                                       players” in FINA’s Executive and “central players in devising FINA’s boycott against ISL[,]” and
                                  28
                                          Case 3:18-cv-07393-JSC Document 174 Filed 03/02/21 Page 2 of 4




                                   1   that for these reasons their depositions are necessary, reasonable, and warrant allowing Plaintiffs

                                   2   more than 10 depositions. (Id.)

                                   3          Federal Rule of Civil Procedure 30(a)(2) presumptively limits the number of depositions

                                   4   that each side may take to 10 depositions. See Fed. R. Civ. P. 30(a)(2) (“A party must obtain

                                   5   leave of court, and the court must grant leave to the extent consistent with Rule 26(b)(2) . . . if the

                                   6   parties have not stipulated to the deposition and . . . the deposition would result in more than 10

                                   7   depositions being taken under this rule or Rule 31 by the plaintiffs, or by the defendants, or by the

                                   8   third-party defendants[.]”). Under Rule 26(b)(2), “the court may alter the limits in these rules on

                                   9   the number of depositions and interrogatories or on the length of depositions and interrogatories or

                                  10   on the length of depositions under Rule 30.” Fed. R. Civ. P. 26(b)(2)(A). Rule 30(a)(2)

                                  11   “contemplates that a party has already taken at least some of its ten depositions before a motion is

                                  12   filed seeking leave of court for a proposed deposition that would result in more than ten
Northern District of California
 United States District Court




                                  13   depositions being taken[.]” Martensen v. Koch, No. C-12-05257 JSC, 2013 WL 11316743, at *1

                                  14   (N.D. Cal. June 19, 2013) (citations omitted).

                                  15          In determining whether to allow a party more than 10 depositions, courts consider whether:

                                  16
                                                              (i) the discovery sought is unreasonably cumulative or duplicative,
                                  17                          or is obtainable from some other source that is more convenient, less
                                                              burdensome, or less expensive; (ii) the party seeking discovery
                                  18                          has had ample opportunity by discovery in the action to obtain
                                                              the information sought; or (iii) the burden or expense of the
                                  19                          proposed discovery outweighs its likely benefit, taking into account
                                                              the needs of the case, the amount in controversy, the parties'
                                  20                          resources, the importance of the issues at stake in the litigation, and
                                                              the importance of the proposed discovery in resolving the issues.
                                  21

                                  22   Authentec, Inc. v. Atrua Techs., Inc., No. C 08-1423 PJH, 2008 WL 5120767, at *1 (N.D. Cal.

                                  23   Dec. 4, 2008) (citation omitted). “A party seeking to exceed the presumptive number of

                                  24   depositions must make a particularized showing of the need for the additional discovery.” Id.

                                  25   (citations omitted).
                                  26          Regarding the first two factors, deposition testimony from Messrs. Al Musallam and
                                  27   Ramsamy is not unreasonably cumulative or duplicative of other deponents’ testimony or other
                                  28   discovery. For instance, both Messrs. Al Musallam and Ramsamy can provide unique testimony
                                                                                      2
                                          Case 3:18-cv-07393-JSC Document 174 Filed 03/02/21 Page 3 of 4




                                   1   regarding their personal knowledge of or involvement with any anticompetitive conduct—or the
                                   2   extent to which FINA exerted any anticompetitive pressure—in their respective national regions
                                   3   and federations in their regions, or communications with these federations pertaining to ISL.
                                   4   Moreover, FINA acknowledges that Mr. Al Musallam “attended a critical meeting with an ISL
                                   5   delegation on September 26, 2018” concerning a potential agreement between ISL and FINA.
                                   6   (Dkt. No. 252-6 at 24.) While other FINA Executive members that Plaintiffs will depose have
                                   7
                                       personal knowledge related to the Executive’s rule-making functions, Messrs. Al Musallam and
                                   8
                                       Ramsamy have unique, non-duplicative knowledge regarding the enforcement of FINA’s rules
                                   9
                                       against ISL. For this same reason, because Messrs. Al Musallam and Ramsamy have unique
                                  10
                                       personal knowledge of how FINA’s Executive used or exerted its rule-making authority against
                                  11
                                       ISL during the relevant period—and given their connection to specific national regions—Plaintiffs
                                  12
Northern District of California




                                       have lacked “ample opportunit[ies] by discovery in the action to obtain” the information they seek
 United States District Court




                                  13
                                       from these particular FINA Executive members. Authentec, Inc., 2008 WL 5120767, at *1.
                                  14
                                       Plaintiffs further aver that Messrs. Al Musallam and Ramsamy have unique personal knowledge
                                  15
                                       regarding FINA’s ISL boycott, as well as that they attended specific meetings concerning FINA
                                  16
                                       and the IOC that were not attended by other deponents.
                                  17
                                              With respect to the third factor, the burden or expense of deposing Messrs. Al Musallam
                                  18
                                       and Ramsamy does not outweigh the depositions’ likely benefit. For the reasons set forth above,
                                  19

                                  20   Messrs. Al Musallam and Ramsamy have unique personal knowledge as to their respective

                                  21   national regions and federations, as well as knowledge of specific meetings concerning FINA,

                                  22   ISL, and the IOC. While FINA argues that—because Messrs. Al Musallam and Ramsamy reside

                                  23   in Kuwait and South Africa, respectively—“these are not easy depositions to accommodate,” this

                                  24   alone is not enough to show that the burden of these depositions outweighs their benefit. (Dkt.

                                  25   No. 252-6 at 26.) See Authentec, Inc., 2008 WL 5120767, at *1. In any event, to alleviate burden

                                  26   concerns, the Court orders that such depositions be conducted remotely; that they not exceed three
                                  27   hours; and that they commence no later than 2:00 p.m. in the time zone in which the deponent is
                                  28   located.
                                                                                        3
                                          Case 3:18-cv-07393-JSC Document 174 Filed 03/02/21 Page 4 of 4




                                   1                                            CONCLUSION
                                   2          For the reasons set forth above, Plaintiffs have made a particularized showing of their need
                                   3   to depose Messrs. Al Musallam and Ramsamy. See Authentec, Inc., 2008 WL 5120767, at *1.
                                   4   Plaintiffs may depose Messrs. Al Musallam and Ramsamy in accordance with the conditions
                                   5   described above. No additional depositions will be granted to Plaintiffs.
                                   6          IT IS SO ORDERED.
                                   7   Dated: March 2, 2021
                                   8
                                   9

                                  10                                                               JACQUELINE SCOTT CORLEY
                                                                                                   United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        4
